Case 0:15-cv-62688-RS Document 233 Entered on FLSD Docket 06/11/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 15-CV-62688-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE,
  INC., a Florida not for Profit corporation,

         Plaintiff,
  v.

  PCI CONSULTANTS, INC. and ANGELO
  PAPARELLA, individually,

         Defendants.
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company,
  ANGELO PAPARELLA, individually, DANA
  GONZALEZ-APLIN, as Trustee of the BNVFBVN
  Trust. CARMEN G. PAPARELLA, individually,
  VMAMNTOP, LLC, a California limited liability
  Company,

       Defendants.
  _________________________________________/

  SOLAR PARTIES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO FILE
     REPLY TO DEFENDANTS’ RESPONSE TO SOLAR PARTIES’ MOTION TO
      COMPEL AAP, BH-AAP AND ANGELO PAPARELLA TO COMPLY WITH
                       DISCOVERY (ECF NO. [229])

         Plaintiff/Judgment Creditor, FLORIDIANS FOR SOLAR CHOICE, INC. (“FSC”), and

  Judgment Creditor SOUTHERN ALLIANCE FOR CLEAN ENERGY, INC. (“SACE”)

  (collectively, “Solar Parties” or “Plaintiff”), respectfully move for an enlargement of time to file a

  reply to Defendants’ AAP HOLDING COMPANY, INC., (“AAP”), BH-AP PETITIONING

  PARTNERS (“BH-AP”) and ANGELO PAPARELLA (“Paparella”) (collectively referred to as

  “Defendants”) Response to Plaintiffs’ Motion to Compel AAP, BH-AP and Angelo Paparella to

  Comply with Discovery (ECF No. [229]), and in support state as follows:
Case 0:15-cv-62688-RS Document 233 Entered on FLSD Docket 06/11/2020 Page 2 of 4



           1.     On May 5, 2020, Solar Parties filed their Motion to Compel Defendants AAP, BH-

  AP and Angelo Paparella to Comply with Discovery and for Sanctions and Incorporated

  Memorandum of Law (the “Motion for Leave”). ECF No. [224].

           2.     On May 5, 2020, Defendants requested an Enlargement of Time for their response

  to be due on May 26, 2020 (ECF No. [227]) and on May 26, 2020, filed their Motion for

  Enlargement of time to file a response requesting an additional three (3) day extension. ECF No.

  [229]. Solar Parties did not oppose the relief sought in either Motion.

           3.     Defendants filed their response on May 29, 2020 (the “Response”). ECF No. [229].

           4.     On June 6, 2020, Solar Parties filed their Unopposed Motion for Leave to File a

  Reply to Defendants’ Response (“Motion for Leave”) (ECF No. [230]) and in the Motion sought

  additional time to file their reply, to June 12, 2020.

           5.     On June 1, 2020, this Court granted Solar Parties’ Motion for Leave. ECF No.

  [232].

           6.     Solar Parties’ reply is currently due on Friday, June 12, 2020.

           7.     Due to other litigation and appellate matters and deadlines, Plaintiffs’ counsel is in

  need of a short enlargement of time to file its Reply. Solar Parties seeks an additional seven (7)

  day extension to and including Friday, June 19, 2020 to file their reply.

           8.     Counsel for the Defendants were contacted by email Thursday, June 11, 2020 and

  responded by email that Defendants do not oppose the granting of the relief requested in this

  Motion.

           9.     This Motion is made in good faith. No prejudice will result by the granting of this

  Motion.

                                     MEMORANDUM OF LAW

           Fed. R. Civ. P. 6(b) provides that, when an act may or must be done within a specified

  period of time, the Court, for good cause, may extend the time if a request is made, before the
Case 0:15-cv-62688-RS Document 233 Entered on FLSD Docket 06/11/2020 Page 3 of 4



  original time or its extension expires. Fed. R. Civ. P. 6(b) is to be liberally construed to give

  litigants an opportunity to be heard and to have their day in court, so that justice can be served.

  See, e.g., Anderson v. Stanco Sports Library, Inc., 52 F.R.D. 108 (D.S.C. 1971).

         As set forth above, the Solar Parties have shown good cause for the requested extension of

  time. Accordingly, the Solar Parties respectfully request that the Court grant this Motion, and allow

  them until Friday, June 19, 2020, in which to file their Reply to Defendants’ Response to Plaintiffs’

  Motion to Compel Discovery. (ECF No. [229]).

                  Certificate of Good Faith Conferral Pursuant to L.R. 7.1(a)(3)

         The undersigned, Marshall Adams, counsel for Solar Parties, hereby certifies that he

  conferred with Christian S. Molnar, Esquire and Robert Kuntz, Esquire, counsels for Defendants,

  and by email dated Thursday, June 11, 2020, and Mr. Kuntz and Mr. Molnar both advised that the

  Defendants do not oppose the granting of the relief sought in this Motion.

                                                        LUBELL & ROSEN, LLC
                                                        200 S. Andrews Ave, Suite 900
                                                        Ft. Lauderdale, Florida 33301
                                                        Phone: (954) 880-9500
                                                        Fax: (954) 755-2993
                                                        E-mail:MMA@lubellrosen.com
                                                        Gary@lubellrosen.com

                                                By: s/ Marshall A. Adams
                                                       Marshall A. Adams, Esquire
                                                       Florida Bar No. 712426

                                                        GRAYROBINSON, P.A.
                                                        401 East Las Olas Blvd., Suite 1000
                                                        Fort Lauderdale, Florida 33301
                                                        Telephone: (954) 761-8111
                                                        Facsimile: (954) 761-8112
                                                        Email: scott.cagan@gray-robinson.com

                                                By:     /s/ Scott L. Cagan
                                                        Scott L. Cagan, Esquire
                                                        Florida Bar No.: 822681
                                                        Co-Counsel for Plaintiff Floridians for
                                                        Solar Choice, Inc. and Arbitration Claimant
                                                        Southern Alliance for Clean Energy, Inc.
Case 0:15-cv-62688-RS Document 233 Entered on FLSD Docket 06/11/2020 Page 4 of 4



                                      CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2020, the foregoing document is being served this day on

  all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.
                                                  LUBELL ROSEN, LLC
                                                  200 South Andrews Avenue, Suite 900
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: 954-880-9500
                                                  Facsimile: 954-755-2993


                                                  By:___/s/ Marshall A. Adams
                                                        Marshall A. Adams, Esquire
                                                        Florida Bar No.: 712426
                                                        MAA@LubellRosen.com
                                                        Secondary emails
                                                        Gary@LubellRosen.com
                                                            Co-Counsel for Plaintiff Floridians for
                                                            Solar Choice, Inc. and Arbitration Claimant
                                                            Southern Alliance for Clean Energy, Inc.

                                            SERVICE LIST
  Christian S. Molnar, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com

  Averil Andrews, Esq.
  Robert Kuntz, Esq.
  DEVINE GOODMAN & RASCO, LLP
  2800 Ponce de Leon Blvd.
  Suite 1400
  Coral Gables, FL 33134
  aandrews@devinegoodman.com
  rkuntz@devinegoodman.com
  Counsel for Defendants PCI Consultants, Inc. and Angelo
  Paparella, AAP Holding Company, Inc., BH-AP Petitioning
  Partners, LLC, Dana Gonzalez-Aplin, as Trustee of the
  BNVFBVN Trust. Carmen G. Paparella, and Vmamntop, LLC
